           Case 2:21-cv-01126-TLN-JDP Document 6 Filed 07/21/21 Page 1 of 2


 1                                       CERTIFICATE OF SERVICE
 2             I HEREBY CERTIFY that on July 19, I served the foregoing:
 3             Summons;
 4             Complaint for Injunctive and Declaratory Relief;
 5             Notice of Plaintiffs' Motion for Preliminary Injunctions; and the
 6             Plaintiffs' Motion and Memorandum of Points and Authorities in Support
 7       of Motion for Preliminary Injunction;
 8       on all state Defendants of record via United States Mail, First Class postage pre-paid,
 9       as follows:
10             Joseph Castro, Acting Chancellor             Gayle E. Hutchinson, President
               California State University                  California State University, Chico
11             Office of the Chancellor                     400 West First Street
               401 Golden Shore                             Chico, CA 95929-0722
12             Long Beach, CA 90802
13
         and upon all federal Defendants, as follows:
14
               Xavier Becerra, Secretary                    Dr. Anthony Fauci, Director
15             U.S. Dept. of Health & Human Srvcs.          NIAIH
               200 Independence Avenue, S.W.                9000 Rockville Pike
16             Washington, D.C. 20201                       Bethesda, MD, 20892
17             Dr. Janet Woodcock                           National Institutes of Health
               Acting Commissioner                          9000 Rockville Pike
18             U.S. Food and Drug Admin.                    Bethesda, Maryland 20892
               10903 New Hampshire Ave.
19             Silver Spring, MD 20993-0002
20             U.S. Department of Health and Human Services
               Food and Drug Administration
21             10903 New Hampshire Ave
               Silver Spring, MD 20993-0002
22
               Centers for Disease Control and Prevention
23             M/C 5202P
               William Jefferson Clinton Building
24             1200 Pennsylvania Ave., N.W.
               Washington, DC 20460
25
               National Institute of Allergies and Infectious Diseases;
26             MSC 9806
               5601 Fishers Lane
27             Bethesda, MD 20892-9806
28


     2 Certificate of Service                       Page 1 of 2             Case No. 2:21-CV-01126
     3
     4
         Case 2:21-cv-01126-TLN-JDP Document 6 Filed 07/21/21 Page 2 of 2


              U.S. Attorney, Eastern District of California
 1            United States Attorney's Office
              Robert T. Matsui United States Courthouse
 2            501 I Street, Suite 10-100
              Sacramento, CA 95814
 3
              United States Attorney General
 4            555 Fourth Street, N.W.
              Washington, D.C. 20530
 5
 6
              Dated: July 20, 2021
 7
 8
 9
                     ________________________________
10                   Peter Gibbons
                     Attorney for Plaintiffs
11                   Law Office of Gibbons & Associates
                     1805 North Carson Street, Suite E
12                   Carson City, Nevada 89701-1216
                     775-434-1856 Ph.
13                   775-276-6927 Fax
                     LawDr1@lawdr.u
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     2 Certificate of Service                      Page 2 of 2   Case No. 2:21-CV-01126
     3
     4
